DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 8-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komanduri et al. [US 8,997,070; Komanduri].

Per claim 1.  Komanduri discloses a vehicle authorization system for a parking facility, the vehicle authorization system comprising: a gate assembly (70) comprising: 
a gate that is movable between an open position and a closed position, a gate actuator configured to move the gate, and a gate controller that receives and transmits wireless signals [Figs. 1 and 9, col. 9, lines 18-37 and col. 18, lines 18-30 and 44-59] {“wireless long range” discusses later} and

a remote server computing device (80) that is positioned offsite of the parking facility, and 
a gateway device (60) positioned at the parking facility and communicatively coupled to the gate controller (70) and to the remote server computing device (80) wherein the gateway device is configured to transmit and receive the wireless link network (40), wherein the wireless link network 40 is a wide area network (WAN) such as a cellular network (e.g. long range wide area network protocol) and further teaches “depending on the implementation of lighting system 100, the link network 40, local network 50, or device networks 60A-C may be varied to comprise a local area network, (LAN, e.g., Intranet), a wide area network (WAN, e.g., Internet), wireless mesh network (e.g., ZigBee), a personal area network (e.g., Bluetooth or Z-Wave), or VLC.” [Fig. 1, col. 10, lines 1-12], that the gateway (network 40) and gate system (network 50) can be implemented a wide area network technology (e.g. long range communication).  
Komanduri further shows at Fig. 7, the gate system (70) coupled with network 223 and the server 80 and suggests “Network(s) 223 may include, for example, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN) or some other private or public network, such as the Internet” [col. 37, lines 13-16].  With that, the server configured to communicate with gate system via gateway by wireless long range signals, which coupled to network (40) and (223) as cited above.  
Komanduri does not explicitly mention that the wireless long range signals provided by remote server to gate controller via the gateway device such that minimally interferes by a construction material of the parking facility.  Komanduri mentions “a local network 50, such as WiFi or Ethernet is advantageously used to connect to the network gateway 60 in an environment where RF signals and modulated light are obstructed as is the case with a concrete parking garage… The link network 40 is a wide area network (WAN, e.g., Internet), such as a cellular network, optical fiber, cable network, or satellite network that can be connected to via Ethernet, for example.” [col. 9, lines 55-67 and col. 10, lines 1-12].  With that, the gateway device and gate controller can be implement with any appropriate wireless long range networks (e.g. WAN) to increase the communication signal strength in a concrete parking garage.    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless long range wide area network to gateway device for better communication signal in the environment that signal obstructed by concrete material because the parking garage may have multiple parking levels that the communication signals would be interfered by the concreate walls, the wireless long range wide area network communication having a higher signal strength, such as cellular which strong enough to pass through obstruction or interference.     

Per claim 2.  Komanduri discloses all the limitations as described in claim 1 above, Komanduri does not explicitly mention that the wireless long range signals received at remote server from the gate controller via the gateway device such that minimally interferes by a construction material of the parking facility.  Komanduri suggests that “The illustrated local network 50 is a local area network (LAN, e.g., Intranet) that is wireless (e.g., WiFi) or wired (e.g., Ethernet). Device networks 60A-C, such as VLC, have the shortest range followed by ZigBee, DECT, NFC or Bluetooth and VLC. Hence, a local network 50, such as WiFi or Ethernet is advantageously used to connect to the network gateway 60 in an environment where RF signals and modulated light are obstructed as is the case with a concrete parking garage. Using the local network 50 to communicate between lighting devices 15A-C increases the reach to all lighting devices 15A-C, mobile devices 25A-C, vehicles 30A-C, and sensors 28A-C within the parking garage. It is also contemplated that MoCA.RTM. or Ethernet technology can be used instead of an entirely wireless local network 50 or link network 40. The link network 40 is a wide area network (WAN, e.g., Internet), such as a cellular network, optical fiber, cable network, or satellite network that can be connected to via Ethernet, for example..” [col. 9, lines 55-67 and col. 10, lines 1-12].  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that employ wireless long range communication to any appropriate construction facility as user desired, for preventing any interference, such as construction material type or obstructions, because wireless long range communication such as WAN (e.g. long range wide area network) having a higher signal strength which capable navigated signals through interferences.   

Per claim 3. Komanduri further shows at [Figs. 1 and 7] a long range transmitter/receiver device (e.g. gate system 70) positioned at the parking facility and is communicatively coupled to the gateway device (60) and the gate controller (70) and to server 80 via network (40 and 223) and that the network 223 can be a wide area network (WAN) (e.g. long range wide area network) [col. 9, lines 25-31 and col. 37, lines 13-16]. With that, the gateway and gate controller are communicatively with server 80 via WAN (long range wide area network). 

Per claim 4. Komanduri further teaches “The wireless communication interface system of the plurality of lighting devices 15A-C can includes a wireless radio frequency (RF) communication interface for WiFi, Bluetooth, ZigBee, wireless mesh, or cellular data for communication between the plurality of lighting devices 15A-C, a networked parking garage gate system 70, or a parking session server 80. The wireless communication interface system of the plurality of lighting devices 15A-C can further include a second optical wireless communication interface for visible light communication (VLC) for data communication with the plurality of lighting devices 15A-C or the mobile device 25A-C.” [Figs. 1 and 7, col. 8, lines 50-61].  Thus, the local network 50 is a local area network (LAN) is a Bluetooth protocol technology, so that a gate transmitter/receiver device communicatively coupled to the gate controller, the gate transmitter/receiver device is configured to receive and transmit a plurality of local signals to the gate controller by receiving a request signal from an electronic device of a user via a Bluetooth® protocol. 

Per claim 5.  Komanduri discloses all the limitations as described in claim 1 above, Komanduri further mentions “The example parking garage gate system 70 can also include an embedded wireless network transceiver 970 that is a short range wireless transceiver that includes antenna 980 and is configured to communicate with an electrically-controlled gate arm, as well as lighting devices 15A-C, mobile devices 25A-C, and vehicles 30A-C, for example, via the local network 50.” [Fig. 9, col. 39, lines 43-64 and Fig. 7]. Which means the gate assembly further includes a vehicle detection sensor (e.g. transceiver 970) communicatively coupled to gate controller, and is configured to transmit a vehicle present signal (e.g. from mobile device 25) to the gate controller 810.

Per claim 8. Komanduri shows gateway 60 configured to communicate with local network 50 and wide area network 40 [see Fig. 1] and further teaches “The link network 40 is a wide area network (WAN, e.g., Internet), such as a cellular network, optical fiber, cable network, or satellite network that can be connected to via Ethernet, for example. However, depending on the implementation of lighting system 100, the link network 40, local network 50, or device networks 60A-C may be varied to comprise a local area network, (LAN, e.g., Intranet), a wide area network (WAN, e.g., Internet), wireless mesh network (e.g., ZigBee), a personal area network (e.g., Bluetooth or Z-Wave), or VLC” [col. 10, lines 7-12]. With the teachings above, the gateway device can be implement with any appropriate known wireless long range communication, such as narrowband-internet.  Since gateway device is able to operate with variety appropriate communication technologies cited above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious to employ any appropriate communication technology to gateway device as user desired, including the wireless long range signals using a narrowband-internet as claimed.   

Per claim 9.  Komanduri discloses a vehicle authorization system (70) for a gated parking facility, the system comprising: [see Fig. 1]
a remote server computing device (80) that is positioned offsite of the gated parking facility (A third transceiver can be for cellular data communication off the premises, for example, with parking session server 80) [Fig. 8, col. 31, lines 60-64] the remote server computing device comprising: 
at least one processor (810); a memory (860, 820) communicatively coupled to the at least one processor (810); and machine readable instructions stored in the memory that cause the vehicle authorization system (70) to perform at least the following when executed by the at least one processor: [as cited col. 18, lines 18-54]
The gateway 60 is a conduit that transmits the statuses of all parking sessions of the lighting devices 15A-C across the link network 40 to the parking session server 80. The gateway 60 is also in communication with the parking garage gate system 70 to control an electrically-controlled gate arm upon parking session completion in response to commands or messages received from lighting devices 15A-C, mobile devices 25A-C, or parking session server 80.” [col. 9, lines 20-31]; and teaches “parking garage gate system 70 configures the networked parking garage gate system 70 to perform functions, including functions to communicate with the parking session server 80 via the network communication interface system to receive the completed parking session identifiers and communicate with the mobile device 25A or the second lighting device 15H to receive the first parking session identifier of the first parking session. The processor further configures the networked parking garage gate system 70 to determine whether to open the electrically-controlled gate arm by comparing the received first parking session identifier against the list of completed parking session identifiers. Upon determining that the first parking session identifier is on the list of completed session identifiers, the processor further configures the networked parking garage gate system 70 to open the electrically-controlled gate arm.” [col. 18, lines 31-47].  With the teachings above, the server receives data request from gate system via gateway and transmits command to the gate via gateway, and the command can be to open gate arm based on whether the authorization data request corresponds to the authorized vehicle in the data storage device, and the requested to remote server using a long range wide area network protocol.  the wireless link network 40 is a wide area network (WAN) such as a cellular network e.g. long range wide area network protocol) and further teaches “depending on the implementation of lighting system 100, the link network 40, local network 50, or device networks 60A-C may be varied to comprise a local area network, (LAN, e.g., Intranet), a wide area network (WAN, e.g., Internet), wireless mesh network (e.g., ZigBee), a personal area network (e.g., Bluetooth or Z-Wave), or VLC.” [Fig. 1, col. 10, lines 1-12].  With that, the gateway communication network (40) and gate system communication network (50) can be a wide area network technology.  Komanduri further shows at Fig. 7, the gate system (70) coupled with network 223 and the server 80 and suggests “Network(s) 223 may include, for example, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN) or some other private or public network, such as the Internet” [col. 37, lines 13-16].  With that, the server configured to communicate with gate system via gateway by wireless long range signals of network (40) and (223) as cited above.  
Komanduri suggested of implement WAN above, except for not explicitly mention that the wireless long range signals provided by remote server to gate controller via the gateway device such that minimally interferes by a construction material of the parking facility.  Komanduri mentions “a local network 50, such as WiFi or Ethernet is advantageously used to connect to the network gateway 60 in an environment where RF signals and modulated light are obstructed as is the case with a concrete parking garage… The link network 40 is a wide area network (WAN, e.g., Internet), such as a cellular network, optical fiber, cable network, or satellite network that can be connected to via Ethernet, for example.” [col. 9, lines 55-67 and col. 10, lines 1-12].  With that, any appropriate wireless long range networks (e.g. WAN) can be applied to gateway device and gate controller to enhance communication signal strength in a concrete parking garage environment.  Therefore, it would have been obvious to one having 

Per claim 10. Komanduri mentioned of a gate controller that receives and transmits wireless long range signals in claim 9 above, Komanduri further teaches a gate actuator positioned configured to move the gate between an open position and a closed position [Figs. 1 and 9, col. 9, lines 18-37 and col. 18, lines 18-30 and 44-59].

Per claim 11. Komanduri further discloses a gateway device (60) positioned at the parking facility and communicatively coupled to the gate controller (70) and to the remote server computing device (80) wherein the gateway device is configured to transmit and receive the wireless link network (40), wherein the wireless link network 40 is a wide area network (WAN) such as a cellular network (e.g. long range wide area network protocol) [Fig. 1] and wherein the gateway device is positioned at the gated parking facility and is communicatively coupled to the gate controller, wherein the gateway device is configured to receive the authorization data request from the gate controller and transmit the authorization data request to the remote server computing device and is configured to receive the gate command from the remote server 

Per claim 12. Komanduri discloses the authorization data request and the gate command in claim 11 above, and further teaches “Network(s) 223 may include, for example, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN) or some other private or public network, such as the Internet” [col. 37, lines 13-16].  That, the gate command signal is transmitted and received from server 80 using the long range wide area network protocol.

Per claim 13. Komanduri discloses the authorization data request and the gate command in claim 11 above, but not explicitly mention of narrowband-Internet, however Komanduri further teaches “Network(s) 223 may include, for example, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN) or some other private or public network, such as the Internet” [col. 37, lines 13-16]. With that teaching, the gate controller can be implemented any appropriate communication type, for example the Internet or Narrowband-Internet as user desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that any appropriate signal communication technology can be implement to the gate assemble for transmitting and receiving the authorization data request and the gate command, including a narrowband-internet of things protocol, for purpose of conserving energy.



Per claim 15. Komanduri discloses all the limitations as described in claim 9 above, Komanduri further teaches “The wireless communication interface system of the plurality of lighting devices 15A-C can includes a wireless radio frequency (RF) communication interface for WiFi, Bluetooth, ZigBee, wireless mesh, or cellular data for communication between the plurality of lighting devices 15A-C, a networked parking garage gate system 70, or a parking session server 80. The wireless communication interface system of the plurality of lighting devices 15A-C can further include a second optical wireless communication interface for visible light communication (VLC) for data communication with the plurality of lighting devices 15A-C or the mobile device 25A-C.” [Figs. 1 and 7, col. 8, lines 50-61].  Thus, the Bluetooth protocol technology is implemented to local area network 50 of the gate transmitter/receiver device for receiving and transmitting a plurality of local signals to the gate controller by receiving a request signal from an electronic device of a user via a Bluetooth® protocol. 

Per claim 16.  Komanduri discloses all the limitations as described in claim 9 above, Komanduri further mentions “The example parking garage gate system 70 can also include an embedded wireless network transceiver 970 that is a short range wireless transceiver that includes antenna 980 and is configured to communicate with an electrically-controlled gate arm, as well as lighting devices 15A-C, mobile devices 25A-C, and vehicles 30A-C, for example, via the local network 50.” [Fig. 9, col. 39, lines 43-64 and Fig. 7]. Which means the gate assembly 

	Per claim 19.  The method steps limitations are similar to those in claims 9-10 above, which the rejection would be in the same manner. 

Per claim 20. The method steps limitations are similar to those in claim 13 above, that the rejection would be in the same manner.  

5.	Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komanduri et al. in view of Silberberg [US 2012/0143657].

Per claim 6. Komanduri discloses all the limitations as described above, Komanduri further teaches the gate controller received a completed parking session identifier from mobile device, as cited “the parking garage gate system 70 includes a CPU 810, I/O device 805, RAM 820, com ports 850, and databases and computer storage device(s) 860. The RAM stores applications to implement the vehicle parking control strategies outlined in FIGS. 1-2 above, a completed parking session identifier list 930, and received session identifiers from mobile devices 940. The databases and computer storage device(s) 860 can store the completed parking session identifier list 930 and received session identifiers mobile from devices 940 in a persistent form.” [col. 39, lines 43-55], except for not explicitly mention the gate controller configured to capture and transmit a vehicle identification or a user identification.  Silberberg teaches a When the user, leaves the car parking space, this is noted by the sensor. The user drives to the exit where their license plate is captured by a license plate recognition system connected to the parking controller. The parking controller determines that the license plate matches a paid for parking session and causes a boom gate at the exit to lift and allow the vehicle to exit.” [para. 0077].  Thus, the gate assembly included a camera (e.g. a quick response device) which configured to capture the vehicle license plate (e.g. vehicle identification) for determining the vehicle identifier presence at gate (e.g. exit).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ a quick response device (e.g. camera) to capture and transmit a vehicle identification to gate controller as taught by Silberberg to the system of Komanduri, for the benefit of convenience and enhancing an identification of vehicle, because the vehicle identification (e.g. license plate) is a unique identification for each vehicle which can be a quick identifier device exposed on a  vehicle for easy to capture. 

Per claim 7. Komanduri further teaches the gate controller received a completed parking session identifier from mobile device, as cited “the parking garage gate system 70 includes a CPU 810, I/O device 805, RAM 820, com ports 850, and databases and computer storage device(s) 860. The RAM stores applications to implement the vehicle parking control strategies outlined in FIGS. 1-2 above, a completed parking session identifier list 930, and received session identifiers from mobile devices 940. The databases and computer storage device(s) 860 can store the completed parking session identifier list 930 and received session identifiers mobile from devices 940 in a persistent form.” [col. 39, lines 43-55], except for not explicitly mention the capture and transmit a vehicle identification or a user identification.  Silberberg teaches a parking system and method comprising a gate controller configured to lift and allow the vehicle to exit and further suggests that “When the user, leaves the car parking space, this is noted by the sensor. The user drives to the exit where their license plate is captured by a license plate recognition system connected to the parking controller. The parking controller determines that the license plate matches a paid for parking session and causes a boom gate at the exit to lift and allow the vehicle to exit.” [para. 0077].  Thus, the gate assembly would include a camera (e.g. a quick response device) which configured to capture the vehicle license plate (e.g. vehicle identification) for determining the vehicle identifier presence at gate (e.g. exit).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ a quick response device (e.g. camera) to capture and transmit a vehicle identification to gate controller as taught by Silberberg to the system of Komanduri, for the benefit of convenience and enhancing an identification of vehicle, because the vehicle identification (e.g. license plate) is a unique identification for each vehicle can be a quick identifier device exposed  on a vehicle for easy to capture. 

Per claim 17.  The limitations are similar to those in claim 6 above, that the rejection would be in the same manner.  

	Per claim 18. The limitations are similar to those in claim 7 above, that the rejection would be in the same manner.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belani et al. [US 2011/0099126] discloses gateway device and Ganguly et al. [US2016/0042575] teaches variety different communication technology types. 
 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SON M TANG/Examiner, Art Unit 2685       

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685